Case 7:20-mj-02155 Document 1 Filed on 10/14/20 in TXSD Page 1 of 2

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT Pees Of Fexas

for the OCT 1 4 2090

Southern District of Texas

David J. Bradley, Clerk

 

 

 

United States of America )
v. )
Alexander MILIAN )  CaseNo. —-M-20-2155-M
YOB: 1994 )
COB: USA )
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of October 13, 2020 in the county of Hidalgo in the
Southern District of Texas , the defendant(s) violated:
Code Section Ofjense Description
21 USC § 841 It shall be unlawful for any person to knowingly or intentionally possess with
intent to distribute or dispense, a controlled substance— Methamphetamine
(schedule I).
21 USC § 952

And knowingly and intentionally illegally import into the United States
approximately 2.15 kilograms of methamphetamine a Schedule II Controlled
Substance.

This criminal complaint is based on these facts:

See Attachment "A"

@ Continued on the attached sheet.

 

 

Cc laint d by AUSA S. DiPi
Om PON BPTONEYY ee /S/ Eddie A. Ramirez
_- Submitted by reliable electronic means, sworn to Complainant's signature
and attested to telephonically per Fed. R. Cr.4.1, Eddie A. Ramirez, HSI Special Agent
and probable cause found on: Printed name and title

Sworn to before me and signed in my presence.

Date: __ October 14, 2020 10:24 a.m. (ee A OC

Judge's signature

McAllen, Texas U.S. Magistrate Judge Peter E. Ormsby

Printed name and title

City and state:
 

Case 7:20-mj-02155 Document 1 Filed on 10/14/20 in TXSD Page 2 of 2

“ATTACHMENT A”

| am a Special Agent (SA) of the United States, Homeland Security Investigations
(HSI), and have knowledge of the following facts:

1. On October 13, 2020, Alexander MILIAN entered the United States through the
Hidalgo, Texas Port of Entry operating a Jeep Sport Utility Vehicle (SUV).

2. At the Hidalgo Port of Entry, MILIAN gave negative declarations for narcotics,
weapons, ammunition and monetary instruments in excess of $10,000 to
Customs and Border Protection (CBP) officers.

3. MILIAN was travelling from Reynosa, Tamaulipas Mexico back to his hotel in
McAllen, Texas.

4, MILIAN and the SUV were referred for a secondary inspection. During the
secondary inspection, a CBP narcotics detection dog alerted to the presence of
narcotics in the front of the vehicle.

5. CBP officers searched the front of the vehicle and discovered nine (9) packages
concealed inside a cavity within the battery of the SUV.

6. The packages field tested positive for the properties of methamphetamine a
controlled substance. The packaged methamphetamine’s weight totaled 2.15
kilograms.

7. Homeland Security Investigation (HSI) Special Agents, advised MILIAN of his
Miranda warnings in the English language, he stated he understood and waived
in writing.

8. Post Miranda, MILIAN stated he was aware there was a controlled substance
concealed within the vehicle, but he did not know the amount or type of
controlled substance. He was awaiting a phone call for further instructions, but
believed he was to drive the vehicle to New York.

9. MILIAN is generally paid between $5,000 to $15,000 U.S. Dollars for each trip
completed.
